Exhibit 10.2

August 12, 2016

Gores Holdings, Inc.

9800 Wilshire Blvd.

Beverly Hills, CA 90212

Re: Initial Public Offering

Gentlemen:

This letter (this “Letter Agreement”) amends and restates that certain letter
agreement, dated as of August 13, 2015, delivered to you in accordance with the
Underwriting Agreement (the “Underwriting Agreement”), dated as of the same
date, entered into by and between Gores Holdings, Inc., a Delaware corporation
(the “Company”), and Deutsche Bank Securities Inc. (the “Underwriter”), relating
to an underwritten initial public offering (the “Public Offering”), of
40,250,000 of the Company’s units (including up to 5,250,000 units subject to an
over-allotment option) (the “Units”), each comprised of one share of the
Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), and one warrant (each, a “Warrant”). Each Warrant entitles the holder
thereof to purchase one-half of one share of Common Stock at a price of $5.75
per half share, subject to adjustment. The Units were sold in the Public
Offering pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and the Company applied to have the Units listed on the
Nasdaq Capital Market. Certain capitalized terms used herein are defined in
paragraph 11 hereof. 

In order to induce the Company and the Underwriter to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Gores Sponsor LLC (the “Sponsor”) and the undersigned individuals,
each of whom is a director or member of the Company’s management team (each, an
“Insider” and collectively, the “Insiders”), hereby agrees with the Company as
follows: 

1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it or he shall (i) vote any shares of Capital
Stock owned by it or him in favor of any proposed Business Combination and
(ii) not redeem any shares of Common Stock owned by it or him in connection with
such stockholder approval.

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 24 months from the closing of
the Public Offering, or such later period approved by the Company’s stockholders
in accordance with the Company’s amended and restated certificate of
incorporation, the Sponsor and each Insider shall take all reasonable steps to
cause the Company to (i) cease all operations except for the purpose of winding
up, (ii) as promptly as reasonably possible but not more than 10 business days
thereafter, subject to lawfully available funds therefor, redeem 100% of the
Common Stock sold as part of the Units in the Public Offering (the “Offering
Shares”), at a per-share price, payable in cash, equal to the aggregate amount
then on deposit in the Trust Account, including interest (which interest shall
be net of taxes payable and less up to $50,000 of interest to pay dissolution
expenses), divided by the number of then outstanding public shares, which
redemption will completely extinguish all Public Stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. The Sponsor
and each Insider agrees to not propose any amendment to the Company’s amended
and restated certificate of incorporation that would affect the substance or
timing of the Company’s obligation to redeem 100% of the Offering Shares if the
Company does not complete a Business Combination within 24 months from the
closing of the Public Offering, unless the Company provides its public
stockholders with the opportunity to redeem their shares of Common Stock upon
approval of any such amendment at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the Trust Account, including interest
(which interest shall be net of taxes payable), divided by the number of then
outstanding public shares.

The Sponsor and each Insider acknowledges that it or he has no right, title,
interest or claim of any kind in or to any monies held in the Trust Account or
any other asset of the Company as a result of any liquidation of the Company
with respect to the Founder Shares held by it. The Sponsor and each Insider
hereby further waives, with respect to any shares of Common Stock held by it or
him, if any, any redemption rights it or he may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a stockholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
shares of Common Stock (although the Sponsor and the Insiders shall be entitled
to redemption and liquidation rights with respect to any shares of Common Stock
it or they hold if the Company fails to consummate a Business Combination within
24 months from the date of the closing of the Public Offering).



--------------------------------------------------------------------------------

3. Notwithstanding the provisions set forth in paragraphs 7(a) and (b) below,
during the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not,
without the prior written consent of Deutsche Bank Securities Inc., (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, shares of
Common Stock, Warrants or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock owned by it, (ii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Units, shares of Common Stock,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by it, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (iii) publicly
announce any intention to effect any transaction, including the filing of a
registration statement, specified in clause (i) or (ii). Each of the Insiders
and the Sponsor acknowledges and agrees that, prior to the effective date of any
release or waiver, of the restrictions set forth in this paragraph 3 or
paragraph 7 below, the Company shall announce the impending release or waiver by
press release through a major news service at least two business days before the
effective date of the release or waiver. Any release or waiver granted shall
only be effective two business days after the publication date of such press
release. The provisions of this paragraph will not apply if the release or
waiver is effected solely to permit a transfer not for consideration and the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

4. In the event of the liquidation of the Trust Account, The Gores Group, LLC
(“Gores Group”) (which for purposes of clarification shall not extend to any
other shareholders, members or managers of Gores Group) agrees to indemnify and
hold harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened, or any claim whatsoever) to which
the Company may become subject as a result of any claim by (i) any third party
for services rendered or products sold to the Company or (ii) a prospective
target business with which the Company has entered into an acquisition agreement
(a “Target”); provided, however, that such indemnification of the Company by
Gores Group shall apply only to the extent necessary to ensure that such claims
by a third party for services rendered (other than the Company’s independent
public accountants and the Underwriter) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below
(i) $10.00 per share of the Offering Shares or (ii) such lesser amount per share
of the Offering Shares held in the Trust Account due to reductions in the value
of the trust assets as of the date of the liquidation of the Trust Account, in
each case, net of the amount of interest earned on the property in the Trust
Account which may be withdrawn to pay taxes, except as to any claims by a third
party who executed a waiver of any and all rights to seek access to the trust
account and except as to any claims under the Company’s indemnity of the
Underwriter against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. In the event that any such executed waiver
is deemed to be unenforceable against such third party, Gores Group shall not be
responsible to the extent of any liability for such third party claims. Gores
Group shall have the right to defend against any such claim with counsel of its
choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to Gores Group, Gores Group notifies the
Company in writing that it shall undertake such defense. 

5. To the extent that the Underwriter does not exercise its over-allotment
option to purchase up to an additional 5,250,000 shares of Common Stock within
45 days from the date of the Prospectus (and as further described in the
Prospectus), the Sponsor agrees that it shall forfeit, at no cost, a number of
Founder Shares in the aggregate equal to 1,312,500 multiplied by a fraction,
(i) the numerator of which is 5,250,000 minus the number of shares of Common
Stock purchased by the Underwriter upon the exercise of its over-allotment
option, and (ii) the denominator of which is 5,250,000. The forfeiture will be
adjusted to the extent that the over- allotment option is not exercised in full
by the Underwriter so that the pre-offering stockholders will own an aggregate
of 20.0% of the Company’s issued and outstanding shares of Capital Stock after
the Public Offering. The Initial Stockholders further agree that to the extent
that the size of the Public Offering is increased or decreased, the Company will
effect a stock dividend or share repurchase or contribution back to capital, as
applicable, immediately prior to the consummation of the Public offering in such
amount as to maintain the ownership of the Initial Stockholders prior to the
Public Offering at 20.0% of its issued and outstanding shares of Capital Stock
upon the consummation of the Public Offering. In connection with such increase
or decrease in the size of the Public Offering, then (A) the references to
5,250,000 in the numerator and denominator of the formula in the first sentence
of this paragraph shall be changed to a number equal to 15% of the number of
shares included in the Units issued in the Public Offering and (B) the reference
to 1,312,500 in the formula set forth in the immediately preceding sentence
shall be adjusted to such number of Founder Shares that the Initial Stockholders
would have to return to the Company in order to hold (with all of the
pre-offering stockholders) an aggregate of 20.0% of the Company’s issued and
outstanding shares of Capital Stock after the Public Offering.

 

2



--------------------------------------------------------------------------------

6. (a) The Sponsor and each Insider hereby agrees not to participate in the
formation of, or become an officer or director of, any other blank check company
until either the Company (i) enters into a definitive agreement regarding an
initial Business Combination or (ii) has failed to complete an initial Business
Combination within 24 months after the closing of the Public Offering; provided,
that, in the case of clause (i), such other blank check company does not
consummate its initial public offering prior to the consummation of such initial
Business Combination.

(b) The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriter and the Company would be irreparably injured in the event of a
breach by such Sponsor or Insider of its or his obligations under paragraphs 1,
2, 3, 4, 5, 6(a), 7(a), 7(b), and 9 of this Letter Agreement (ii) monetary
damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

7. (a) The Sponsor and each Insider agrees that it or he shall not Transfer (as
defined below) any Founder Shares (or shares of Common Stock issuable upon
conversion thereof) until 180 days after the completion of the Company’s initial
Business Combination (the “Founder Shares Lock-up Period”). 

(b) The Sponsor and each Insider agrees that it or he shall not effectuate any
Transfer of Private Placement Warrants or shares of Common Stock issued or
issuable upon the conversion of the Private Placement Warrants, until 30 days
after the completion of a Business Combination (the “Private Placement Warrants
Lock-up Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”). 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor or its
permitted transferees (that have complied with this paragraph 7(c)), are
permitted (a) to the Company’s officers or directors, any affiliates or family
members of any of the Company’s officers or directors, any members of the
Sponsor, or any affiliates of the Sponsor; (b) in the case of an individual,
transfers by gift to a member of the individual’s immediate family, to a trust,
the beneficiary of which is a member of the individual’s immediate family or an
affiliate of such person, or to a charitable organization; (c) in the case of an
individual, transfers by virtue of laws of descent and distribution upon death
of the individual; (d) in the case of an individual, transfers pursuant to a
qualified domestic relations order; (e) transfers by private sales or transfers
made in connection with the consummation of a Business Combination at prices no
greater than the price at which the securities were originally purchased;
(f) transfers in the event of the Company’s liquidation prior to the completion
of an initial Business Combination; (g) transfers by virtue of the laws of the
State of Delaware or the Sponsor’s limited liability company agreement upon
dissolution of the Sponsor; and (h) in the event of the Company’s completion of
a liquidation, merger, stock exchange or other similar transaction which results
in all of the Company’s stockholders having the right to exchange their shares
of Common Stock for cash, securities or other property subsequent to the
completion of the Company’s initial Business Combination; provided, however,
that in the case of clauses (a) through (e), these permitted transferees must
enter into a written agreement agreeing to be bound by the restrictions herein.

8. The Sponsor and each Insider represents and warrants that it or he has never
been suspended or expelled from membership in any securities or commodities
exchange or association or had a securities or commodities license or
registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the undersigned’s background. Each
Insider’s questionnaire furnished to the Company is true and accurate in all
respects. Each Insider represents and warrants that: it is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it has never been convicted of,
or pleaded guilty to, any crime (i) involving fraud, (ii) relating to any
financial transaction or handling of funds of another person, or
(iii) pertaining to any dealings in any securities and it is not currently a
defendant in any such criminal proceeding.

9. Except as disclosed in the Prospectus, neither the Sponsor nor any Insider
nor any affiliate of the Sponsor or any Insider, nor any director or officer of
the Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds held in the Trust Account prior to
the completion of the initial Business Combination: repayment of a loan and
advances of an aggregate of $150,000 made to the Company by the Sponsor; payment
to an affiliate of the Sponsor for office space, utilities and secretarial
support for a total of $10,000 per month; fees and expenses related to
identifying, investigating and consummating an initial Business Combination
(provided that no such payments become due or payable

 

3



--------------------------------------------------------------------------------

prior to consummation of an initial Business Combination); and repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or certain of the Company’s officers and directors to
finance transaction costs in connection with an intended initial Business
Combination, provided, that, if the Company does not consummate an initial
Business Combination, a portion of the working capital held outside the Trust
Account may be used by the Company to repay such loaned amounts so long as no
proceeds from the Trust Account are used for such repayment. Up to $1,500,000 of
such loans may be convertible into warrants of the post Business Combination
entity at a price of $0.50 per warrant at the option of the lender. Such
warrants would be identical to the Private Placement Warrants.

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company.

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses;
(ii) “Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean the 10,062,500 shares of the Company’s
Class F common stock, par value $0.0001 per share initially issued to the
Sponsor (or 8,750,000 shares if the over-allotment option is not exercised by
the Underwriter) for an aggregate purchase price of $25,000, or $0.002 per
share, prior to the consummation of the Public Offering; (iv) “Initial
Stockholders” shall mean the Sponsor and any Insider that holds Founder Shares;
(v) “Private Placement Warrants” shall mean the Warrants to purchase up to
18,000,000 shares of Common Stock of the Company (or 20,100,000 shares of Common
Stock if the over-allotment option is exercised in full) that the Sponsor has
agreed to purchase for an aggregate purchase price of $9,000,000 in the
aggregate (or $10,050,000 if the over-allotment option is exercised in full), or
$0.50 per Warrant, in a private placement that shall occur simultaneously with
the consummation of the Public Offering; (vi) “Public Stockholders” shall mean
the holders of securities issued in the Public Offering; (vii) “Trust Account”
shall mean the trust fund into which a portion of the net proceeds of the Public
Offering shall be deposited; and (viii) “Transfer” shall mean the (a) sale of,
offer to sell, contract or agreement to sell, hypothecate, pledge, grant of any
option to purchase or otherwise dispose of or agreement to dispose of, directly
or indirectly, or establishment or increase of a put equivalent position or
liquidation with respect to or decrease of a call equivalent position within the
meaning of Section 16 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and Insiders and their respective successors, assigns and permitted
transferees.

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by December 31, 2015; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

[Signature Page follows]

 

4



--------------------------------------------------------------------------------

Sincerely, GORES SPONSOR LLC By: AEG Holdings, LLC Its: Managing Member By:  
/s/ Alec Gores

Name:   Alec Gores Title:   Officer By: Platinum Equity, LLC Its: Managing
Member

By:  

/s/ Mary Ann Sigler

Name:   Mary Ann Sigler Title:   Chief Financial Officer

By:  

/s/ Alec Gores

  Name: Alec Gores By:  

/s/ Mark Stone

  Name: Mark Stone By:  

/s/ Andrew McBride

  Name: Andrew McBride By:  

/s/ Kyle Wheeler

  Name: Kyle Wheeler By:  

/s/ Randy Bort

  Name: Randy Bort By:  

/s/ William Patton

  Name: William Patton By:  

/s/ Jeffrey Rea

  Name: Jeffrey Rea

 

[Signature Page to A&R Gores Sponsor Letter Agreement]



--------------------------------------------------------------------------------

THE GORES GROUP, LLC

(solely for the purposes of paragraph 4 herein)

By:

 

/s/ Alec Gores

  Name:   Alec Gores   Title:   Authorized Signatory

 

Acknowledged and Agreed:

 

GORES HOLDINGS, INC.

By:  

/s/ Mark Stone

  Name:   Mark Stone   Title:   Chief Executive Officer

 

[Signature Page to A&R Gores Sponsor Letter Agreement]